Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 31, 2018

                                      No. 04-18-00438-CV

                                  SHOPOFF ADVISORS, LP,
                                        Appellant

                                                v.

 FIRST AMERICAN TITLE CO., Atrium Circle, GP, Atrium Winn, LLC, Atrium Kavoian,
LLC Copperfield Square, Copperfield Winn, LLC, Copperfield Kavoian, LLC, Imperial Airport,
Imperial Winn, LLC, Imperial Kavoian, LLC, Crystal Springs Partners, LLC, Commerce Office
                         Park – One LP, and Universal Square, LP,
                                        Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-00676
                         The Honorable Peter Sakai, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice

        Appellant Shopoff Advisors, L.P. has filed a reply brief and certifies that the reply brief
“complies with the type-volume limitations of” the Texas Rules of Appellate Procedure because
it “contains 8,500 words, excluding the parts of the [brief] exempted by Texas Rule of Appellate
Procedure 9.4(i)(1).” However, Texas Rule of Appellate Procedure 9.4(i)(2)(C) provides that the
maximum length of a reply brief in an appellate court is “7,500 words if computer-generated.”
TEX. R. APP. P. 9.4(i)(2)(C). Thus, appellant has certified that its reply brief exceeds the
maximum length allowed.

        If a document fails to conform with Rule 9.4, this Court “may strike the document or
identify the error and permit the party to resubmit the document in a conforming format by a
specified deadline.” TEX. R. APP. P. 9.4(k).

        We, therefore, ORDER Appellant Shopoff Advisors, L.P. to file an amended reply brief
within fifteen days from the date of this order. If the amended brief does not correct the
violations, we will strike the reply brief and prohibit appellant from filing another. See id.
     It is so ORDERED on October 31, 2018.

                                             PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court